DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the illumination device having an apparatus on a first side of the illumination device for producing light, a circular hook portion of hook and loop fabric disposed on an entire area of a second side of the illumination device, and wherein the apparatus is sized to cover an entire area of the second side of the second circular disc when the circular hook portion of hook and loop fabric of the illumination device is placed on the second side of the second circular disc must be shown or the feature canceled from claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 14-15 - are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2,339,364) in view of Stacavich-Notaro (5,282,616). 
Claim 1 - Thomas (Fig. 1) discloses an accessory mounting system, comprising:
a    a first circular disc 24 having:

2    an orifice in a middle of the first circular disc, wherein the first side has a threaded receptacle (26) configured for accepting a threaded screw (12) that is inserted through the orifice; and
3   Thomas does not disclose the second side with a convex surface because the middle of the second side is flat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second side with a convex surface to strengthen the disc central region.

2    a threaded screw extending outwards from a middle of the second circular disc, wherein when the threaded screw is fully fastened to the threaded receptacle of the first circular disc, the entire flat surface of the first side of the second circular disc contacts the entire flat surface of the first side of the first circular disc (as shown in Fig. 1, the two discs essentially contact each other as claimed);
3     a second (top) side including a flat surface (the inner flat, round, bottommost surface) having a receiving portion (the part that receives the pendant/patch) on an entire area of the flat surface of the second side, and a rim (22), such that the receiving portion does not extend past the rim;
4   the rim extending around a circumference of the flat surface of the second side of the second circular disc;
c   a circular patch (28) having:
1    a decorative design on a first (top) side; and
2 wherein the patch is sized to cover the entire area of the flat surface of the second side, except for the rim, such that the patch does not extend to the circumferential edge of the second side (it does not so extend because of the round wall created at 22).

Stacavich-Notaro (Fig. 3A) discloses a patch (12) made of hook or loop portion (Stacavich-Notaro does not expressly disclose the patch made of hook portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the patch hook portion so the second disc has the smoother loop surface that won’t attract as much lint) of hook and loop fabric disposed on an entire area of a second (bottom) side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the patch a patch with VELCRO on the back instead of either of the various Thomas embodiments because it is easy to swap out patches, with the principal Thomas benefit being retained (“The principal object of the present invention is to Provide an improved type of emblem holder capable of being fastened through the - buttonhole 10 of a coat lapel of a wearer”, col. 1, lines 7-10). 

Claims 7-8 - Thomas (Fig. 1) discloses an accessory mounting system, comprising:
a    first circular disc shaped element 24 having:
1    a first (top) side with a flat surface,
2    an orifice in a middle of the first shaped element, wherein the first side has a threaded receptacle (26) configured for accepting a threaded screw 12) that is inserted through the orifice; and
3   a second side with a convex surface (the bottom, Fig. 3, is convex, as it has a surface curved like the exterior of a circle, websters.com). 
b    a second circular disc shaped element (10) having:
1    a first (bottom) side with a flat surface,

3    a second side having a receiving portion (the portion that receives the pendant/patch) disposed on an entire flat area (the area bounded by rim 22) of the second side, and a rim 22, such that the receiving portion does not extend past the rim;
4    the rim extending around a circumference of the second side flat surface; and
c    a circular patch (28) having:
1    a decorative design on a first side (the outside);
2 wherein the patch is sized to cover the entire area of the second side flat surface of the second shaped element when the patch is placed on the second side of the second shaped element (Fig. 2).
Thomas does not disclose the receiving portion being a circular loop portion of hook and loop fabric or the patch made of hook portion of hook and loop fabric disposed on the second side. 
Stacavich-Notaro (Fig. 3A) discloses a patch (12) made of hook or loop portion (Stacavich-Notaro does not expressly disclose the patch made of hook portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the patch hook portion so the second disc has the smoother loop surface that won’t attract as much lint) of hook and loop fabric disposed on an entire area of a second (bottom) side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the patch a patch with VELCRO on the back instead of either of the various Thomas embodiments because it is 

Claims 14-15 – Thomas discloses the threaded receptacle extends part-way between the first side and the second side of the first circular disc as broadly recited because the threaded receptacle teaches this structure, as it extends at least part-way between the first side and the second side of the first circular disc, thus meeting the limitation, and in fact also extends even further (Fig. 3).   

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Stacavich-Notaro and in further view of Wagner (7,703,150). 
Claim 3 - Thomas in view of Stacavich-Notaro does not disclose an illumination device having:
1)    an apparatus on a first side of the illumination device for producing light;
2)    a circular hook portion of hook and loop fabric disposed on an entire area of a second side of the illumination device;
3)    wherein the apparatus is sized to cover an entire area of the second side of the second circular disc when the circular hook portion of hook and loop fabric of the illumination device is placed on the second side of the second circular disc.
Wagner discloses an apparatus (glow in the dark material, col. 5, lines 46-54, is an apparatus as broadly recited, as it is a technical substance needed for the articular purpose of illuminating) on a first side of a device (a patch 94) for producing light (the glow in the dark material produces light after being 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Wagner patch glow in the dark so people can see it in the dark. 
As to the limitation reciting the apparatus sized to cover an entire area of the second side of the second circular disc when the circular hook portion of hook and loop fabric of the illumination device is placed on the second side of the second circular disc, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the glow in the dark material cover the whole patch to see the entire patch in the dark. 

Claim 10 - Thomas in view of Stacavich-Notaro does not disclose the accessory mounting system of claim 7 further comprising an illumination device having:
1)    an apparatus on a first side of the illumination device for producing light;
2)    a shaped hook portion of hook and loop fabric disposed on an entire area of a second side of the illumination device;
3)    wherein the apparatus is sized to cover an entire area of the second side of the second shaped element when the shaped hook portion of hook and loop fabric of the illumination device is placed on the second side of the second shaped element.
Wagner discloses an apparatus (glow in the dark material, col. 5, lines 46-54, is an apparatus as broadly recited, as it is a technical substance needed for the articular purpose of illuminating) on a first side of a device (a patch 94) for producing light (the glow in the dark material produces light after being energized), and a circular portion of hook and loop fabric (VELCRO) disposed on a second (back) side of the illumination device.

As to the limitation reciting the apparatus sized to cover an entire area of the second side of the second shaped element when the shaped hook portion of hook and loop fabric of the illumination device is placed on the second side of the second shaped element, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the glow in the dark material cover the whole patch to see the whole patch in the dark. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
As to the drawing objection, while combining the drawings and written specification sections cited leads to the claimed subject matter, no one drawing shows a circular hook portion of hook and loop fabric disposed on an entire area of a second side of the illumination device, and wherein the illuminating apparatus is sized to cover an entire area of the second side of the second circular disc when the circular hook portion of hook and loop fabric of the illumination device is placed on the second side of the second circular disc. No single drawing shows the illuminating apparatus sized to cover an entire area of the second side of the second circular disc when the circular hook portion of hook and loop fabric of the illumination device is placed on the second side of the second circular disc.
Regarding the argument that “one skilled in the art would not be motivated to modify Thomas with the hook and loop binder material of Stacavich-Notaro with any expectation of improved performance”, completely replacing the snap-in disc with the hook and loop improves the performance of the mounting system in that “it is easy to swap out patched” as indicated in the rejection. 
Regarding the argument that “one would not be motivated to combine Wagner’s VELCRO ® patch 94 either with Thomas alone or in combination with Stacavich-Notaro, as doing so would hinder 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633